DETAILED ACTION
	For this Office action, Claims 1-6, 8, 9 and 33-48 are pending.  Claims 33-48 are new, and Claim 7 and 10-32 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4—upon which Claims 5 and 6 are dependent—recites “the flexible tube’, which lacks established antecedent basis.  While Claim 4 recites a tube and a flexible seal, no flexible tube has been introduced within the claim set.  Applicant is urged to address this issue in the response to this rejection.  For purposes of this examination, the examiner will assume the limitation is meant to read as “the flexible seal”.   
Claims 35 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Both claims recite “a plate adapted to cover a skimmer of the water installation, the opening/one or more openings being disposed in the plate”; however, this limitation is considered indefinite because the claim language is unclear whether the claimed water quality management system is required to comprise the claimed plate to read on the claims.  Independent Claims 1 and 42—upon which the rejected claims are dependent—both recite a water quality measurement system for a water installation, yet the claims do not actively claim the water installation itself.  The claims only recite that the measurement system is for the water installation and monitors water quality within the water installation, but the water installation itself is never claimed.  Since Claims 35 and 37 recite features for the water installation and said water installation has not been claimed, the claims are indefinite on whether the system requires these features of the water installation.  Using this same logic, the “opening/one or more openings” limitation lacks established antecedent basis; while openings have been established for the water quality management system, none have been for the water installation.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that further clarifies the structural relationship between the plate and the water quality management system/dispensing module will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume the plate is also part of the claimed systems.  
Claims 42-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 42, upon which the remaining claims are dependent, is ambiguous and therefore indefinite on how the chemical dispensing module dispenses at least the liquid reagent.  Claim 42 recites “a chemical dispensing module adapted to dispense a powdered chemical and liquid reagent directly into the water installation through one or more openings in an exterior surface of the chemical dispensing module”; however, said claim later recites the chemical dispensing module comprising “a dispenser comprising a holding chamber in fluid communication with the second reservoir and having a volume smaller than a volume of the liquid reagent reservoir”, indicating that the liquid reagent is dispensed through this dispenser.  The claim is therefore unclear whether the one or more openings for direct dispensing of the liquid reagent are within the dispenser or are a separate entity on the dispensing module from which liquid reagent can be dispensed.  The claim is also unclear, in particular if there is only one opening for direct dispensing, whether the powdered chemical is to be dispensed by the dispenser (see that only fluid communication is established between the dispenser and the second reservoir for liquid reagent).  Applicant is urged to address this issue, wherein limitations that further structurally define the dispensing of the powdered chemical and the liquid reagent will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume the openings are located within the dispenser.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 33, 34 and 36-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalon et al. (herein referred to as “Shalon”, WO 2016/0176169, published 3 November 2016; US Pat Pub. 2018/0112430 used as reference within this action).
Regarding instant Claim 1, Shalon discloses a water quality management system for a water installation containing water (Paragraph [0018]; water quality measurement module to monitor water quality of water in water installation), the system comprising:  a water quality measurement module adapted to monitor the water quality of the water in the water installation and to send water quality information to a controller (Figure 8; Paragraph [0072]; Paragraph [0076]; water quality measurement module 802 makes at least daily measurement of pool chemistry with microcontroller 302 as controller); and a chemical dispensing module adapted to dispense at least one chemical directly into the water installation in response to signals from the controller based on a water quality measurement by the water quality measurement module (Figure 8; Figure 11; Paragraph [0072]; Paragraph [0076]; Paragraph [0077]; Paragraph [0082]; Paragraph [0083]; Paragraph [0097]; worm screw 1102 connected to motor and microcontroller that further monitors/controls water quality measurement module 802), the chemical dispensing module comprising a reservoir adapted to contain the at least one chemical (Paragraph [0097]; reservoir 1104 for chemical storage of chlorine tablets), a movable dispenser adapted to and configured to advance a fixed quantity of the chemical out of the reservoir and through an opening on an exterior of the water quality management system into the water of the water installation in response to signals from the controller (Figure 8; Figure 11; Paragraph [0097]; slits 1106 on reservoir; fixed quantity of chlorine dispensed based on number of rotations of the motor on worm screw).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Shalon further discloses wherein the movable dispenser is an auger (Figure 11; Paragraph [0097]; worm screw 1102).  
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Shalon further discloses wherein the chemical is a powdered chemical, the reservoir comprising a sloped surface enabling the chemical to flow by gravity through an exit port of the reservoir (Figure 11; Paragraph [0009]; Paragraph [0097]; reservoir 1104 is bell jar like/sloped for chlorine pucks made of powdered chlorine).  
Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  Shalon further discloses wherein the slope is between 20 degrees and 50 degrees from vertical (Figure 11; Paragraph [0097]; angle of slope of bell jar-like reservoir crosses within this range when converting from horizontal/180 to vertical/0).
Regarding instant Claim 33, Claim 2, upon which Claim 33 is dependent, has been rejected above.  Shalon further discloses comprising a motor adapted to actuate the auger (Paragraph [0097]; motor driving worm screw).  
Regarding instant Claim 34, Claim 33, upon which Claim 34 is dependent, has been rejected above.  Shalon further discloses wherein the motor is adapted to actuate the auger in response to signals from the controller based on a water quality measurement by the water quality measurement module (Figure 8; Figure 11; Paragraph [0072]; Paragraph [0076]; Paragraph [0077]; Paragraph [0082]; Paragraph [0083]; Paragraph [0097]; motor for worm screw also connected to microcontroller for monitoring of chemical dispensing, further rotation of motor determines amount of chlorine still available).  
Regarding instant Claim 36, Claim 1, upon which Claim 36 is dependent, has been rejected above.  Shalon further discloses comprising a liquid reagent reservoir and a dispenser communicating with the liquid reagent reservoir, the dispenser being adapted to dispense liquid reagent directly into the water installation through the one or more openings in response to signals from the controller based on a water quality measurement by the water quality measurement module (Figure 12; Paragraph [0072]; Paragraph [0114]; water quality measurement module 802 controls distribution of liquid into the water installation, liquid dispenser for reagents 1216 and pump 1218 for dispensing).  
Regarding instant Claim 37, Claim 36, upon which Claim 37 is dependent, has been rejected above.  Shalon further discloses wherein the dispenser comprises a holding chamber in fluid communication with the liquid reagent reservoir and having a volume smaller than a volume of the liquid reagent reservoir (Figure 12; Paragraph [0114]; holding reservoir may be considered the smaller tube between bladder 1202 main body and bellows pump 1218).  
Regarding instant Claim 38, Claim 37, upon which Claim 38 is dependent, has been rejected above.  Shalon further discloses wherein the dispenser comprises a valve adapted to permit liquid reagent to flow from the liquid reagent reservoir into the holding chamber (Figure 12; Paragraph [0114]; bellows pump 1218 would comprise valve, also spigot depicted in Figure 12).  
Regarding instant Claim 39, Claim 37, upon which Claim 39 is dependent, has been rejected above.  Shalon further discloses wherein the dispenser comprises an orifice configured to control a drip rate of the liquid reagent from the holding chamber (Figure 12; Paragraph [0114]; bellows pump 1218 provides an orifice and controls dispensing rate).   
Regarding instant Claim 40, Claim 37, upon which Claim 40 is dependent, has been rejected above.  Shalon further discloses wherein the dispenser further comprises a nozzle adapted to deliver liquid reagent into water of the water installation (Figure 12; Paragraph [0114]; spigot depicted in Figure 12 comprises nozzle, also bellows pump 1218).  
Regarding instant Claim 41, Claim 36, upon which Claim 41 is dependent, has been rejected above.  Shalon further discloses wherein the liquid reagent is hydrochloric acid (Paragraph [0114]; muriatic acid/hydrochloric acid 1216).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 3’s limitation requiring an auger partially disposed in a tube, combined with the requirements of Claims 1 and 2, is not taught or suggested in the prior art.  A more detailed reasons for allowance will be provided upon allowance of the entire claim set.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schuman, US 4780197, provides a valve in communication with a chemical dispenser for selective flow of said chemical from the dispenser (Figure 2; Col. 4, Line 61-Col. 5, Line 6; Col. 6, Lines 29-63; regulator valve assembly with chemical dispenser).  Mitsuyama et al. (US Pat Pub. 2011/0125415) discloses a first reagent nozzle and second reagent nozzle (Paragraph [0037]), showing that nozzles for the purpose of dispensing reagents are known within the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/08/2022